Appeal by claimant from that portion of a decision of the Unemployment Insurance Appeal Board which modified a decision of an unemployment insurance referee. Claimant refused an offer of employment, known to be temporary, on October 11, 1951. It is conceded that the refusal was without good cause. It subsequently developed that the employment would have ended October 16, 1951. The initial determination of the commissioner disqualified claimant generally because of this refusal. The referee modified this determination by limiting the disqualification to the period that the employment would have lasted and determined that the disqualification ended on October 16, 1951. The Unemployment Insurance Appeal Board modified the referee’s decision by restoring a general disqualification and sustaining the initial determination of the commissioner. The statute makes no distinction between temporary and permanent employment. In most eases it would be uncertain how long a “ temporary ” employment would last. The “ refusal » without good cause ” of any employment which otherwise meets the requirements of the statute, whether it be characterized as temporary or permanent is sufficient to warrant disqualification. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Bergan, Coon and Imrie, JJ.